PER CURIAM:
Thomas M. Goggans, retained counsel for Christopher Antonio Lewis in this appeal from the denial of Lewis’s 18 U.S.C. § 3682(c)(2) motion for a reduction in sentence, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is *619correct. Because the record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED and the order denying Lewis’s motion is AFFIRMED.